
	

113 HR 79 IH: Medicaid Payment Fairness to the Territories Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 79
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mrs. Christensen (for
			 herself, Mr. Pierluisi, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to increase
		  the Federal medical assistance percentage for the territories.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Payment Fairness to the
			 Territories Act of 2013.
		2.Increase in the
			 Federal medical assistance percentage for the territoriesSection 1905(b)(2) of the Social Security
			 Act (42 U.S.C. 1396d(b)(2)) is amended by inserting after 55
			 percent the following: (or, beginning with fiscal year 2014, the
			 highest such Federal medical assistance percentage applicable to any of the 50
			 States for the fiscal year involved).
		
